United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1056
Issued: December 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant filed a timely appeal from a February 11, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related disability
commencing September 24, 2009.
FACTUAL HISTORY
On January 8, 2009 appellant, then a 58-year-old claims representative, filed an
occupational disease claim (Form CA-2) alleging that she sustained arthritis of the left middle
and index fingers and right middle and ring fingers as a result of her federal employment. She
indicated that she previously had right thumb surgery. The reverse of the claim form indicated
that appellant had stopped work on December 18, 2008. A note dated February 19, 2009 from

Dr. Zhongyu Li, an orthopedic surgeon, indicated that appellant could return to full duty on
March 2, 2009.
By decision dated March 25, 2009, the Office denied the claim for compensation on the
grounds that the medical evidence was insufficient to establish the claim. In a decision dated
June 3, 2009, an Office hearing representative remanded the case for a second opinion
examination.
In a report dated August 6, 2009, Dr. Karl Bolstad, an orthopedic surgeon selected as a
second opinion examiner, provided a history and results on examination. He noted that appellant
had carpal tunnel surgeries and a resection arthroplasty of the right thumb. Dr. Bolstad stated
that appellant had good results from the surgeries, with some osteoarthritis at the base of the left
thumb and interphalangeal joints of most of her fingers, with triggering of two fingers in each
hand. He opined that, while the osteoarthritis was not directly caused by work, but appellant’s
work probably increased the pain and the finger triggering was aggravated by work. Dr. Bolstad
stated that the aggravation was temporary and would cease when appellant no longer needed to
use her hand extensively at work.
On August 18, 2009 the Office advised appellant that her claim was accepted for
temporary aggravation of osteoarthritis of the fingers of both hands and base of left thumb, and
temporary aggravation of trigger fingers of left index and middle, and right middle and ring
fingers. Appellant was advised to claim any wage-loss compensation using a Form CA-7 claim
for compensation.
In a CA-7 form dated September 28, 2009, appellant claimed compensation commencing
September 24, 2009. She submitted a September 24, 2009 report from Dr. Beth Hodges, a
family practitioner, who stated that appellant wanted four to six weeks off work due to her hand
pain and trigger fingers. Dr. Hodges reported bilateral decreased grip strength and multiple
trigger fingers. She stated that appellant would be given four weeks off to “rest her hands, which
can be helpful in trigger fingers.”
In a report dated October 21, 2009, Dr. Dominic McKinley, an orthopedic surgeon, noted
that appellant worked as a claims representative, which required six to seven hours of data entry.
He noted that appellant had been taken off work by Dr. Hodges and appellant was hoping to be
kept out of work as she felt she was unable to perform her job duties. Dr. McKinley reported
that appellant had degenerative changes in the proximal and distal interphalangeal joints
consistent with arthritic changes. With respect to neurological examination, he noted slightly
diminished grip strength with normal pinch, finger abduction and thumb extension strength.
Dr. McKinley diagnosed chronic bilateral hand pain with “multi-factoral etiology” including
osteoarthritis and trigger fingers. He opined that work would exacerbate her symptoms, and he
recommended hand therapy, work conditioning and a functional capacity evaluation (FCE).
Dr. McKinley indicated that appellant’s return to work was pending the work conditioning and
FCE.
In a decision dated November 18, 2009, the Office denied the claim for compensation
commencing September 24, 2009. It found the medical evidence was insufficient to establish the
claim.

2

Appellant requested reconsideration and submitted additional evidence. In a report dated
December 15, 2009, Dr. McKinley stated that appellant reported triggering of the fingers, and
although she had gotten better she was still concerned that she could not return to work without
exacerbating the triggering symptoms. He noted that he was not able to recreate the triggering in
the Office. Dr. McKinley stated that he had taken appellant off work not only for her hand pain
but because she had functional limitations with the finger triggering as she used her hands more.
He further stated, “Not only does this cause pain, but affects her work. Apparently, from a
report, this worsens the more she uses her hands.” Dr. McKinley recommended that appellant
remain off work until an FCE was performed.
By decision dated February 11, 2010, the Office reviewed the case on its merits and
denied modification.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.5 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.6

1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Id.

6

Id.

3

ANALYSIS
In the present case, the Office accepted a temporary aggravation of osteoarthritis in the
fingers and left thumb, and a temporary aggravation of trigger fingers in the left middle and
index, and right middle and ring fingers. Appellant claimed compensation as of September 24,
2009, and it is her burden of proof to establish the claimed period of employment-related
disability.
In determining whether appellant has met her burden of proof, the Board looks to such
factors as whether there are objective findings, a thorough understanding of the job duties by the
physician, a firm diagnosis and a rationalized, unequivocal opinion that appellant was disabled
due to the employment injury for the period claimed.7 Appellant was seen by Dr. Hodges on
September 24, 2009, but her report is of limited probative value to the issue presented.
Dr. Hodges did not discuss appellant’s work duties, referred only briefly to physical findings, did
not provide a firm diagnosis or a rationalized medical opinion regarding an employment-related
disability. The Board finds the September 24, 2009 report is not sufficient to establish an
employment-related disability commencing on that date.
On October 21, 2009 Dr. McKinley treated appellant and his report of that date does
provide more relevant details. He briefly noted that appellant’s job involved data entry and he
provided physical examination findings. Dr. McKinley does not though, provide, a clear and
unambiguous opinion relating any disability to the employment injury. In his October 21 and
December 15, 2009 reports, he did not specifically discuss causal relationship with employment.
Dr. McKinley noted a “multi-factoral etiology” for hand pain, without explaining whether he felt
the conditions were causally related to the employment duties. The accepted conditions were
temporary aggravations of osteoarthritis and trigger fingers, and there must be an opinion that the
current conditions are employment related and a reasoned opinion that the conditions caused
disability for work. In the December 15, 2009 report, Dr. McKinley suggested that trigger
fingers were causing some functional limitation, but he also noted that appellant was better and
he could not recreate a trigger finger on examination. It is not clear whether his indication that
appellant should be off work was based on fear of a future exacerbation. The possibility of a
future injury does not constitute an injury under the Act and therefore no compensation can be
paid for such a possibility.8
It is, as noted above, appellant’s burden of proof to submit the necessary medical
evidence to establish the claimed period of disability. The record does not contain a rationalized
medical opinion based on a complete background that is sufficient to meet his burden of proof in
this case.
CONCLUSION
The Board finds appellant did not meet her burden of proof to establish an employmentrelated disability commencing September 24, 2009.
7

See L.D., 61 ECAB

8

Gaetan F. Valenza, 39 ECAB 1349, 1356 (1988).

(Docket No. 09-1503, issued April 15, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 11, 2010 and November 18, 2009 are affirmed.
Issued: December 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

